UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7997



OSMAN AL MALIKE MURIEL,

                                               Petitioner - Appellant,

          versus


DON  WOOD,   Superintendent;     THEODIS     BECK,
Secretary of Corrections,

                                              Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-hc-02088)


Submitted:   February 12, 2007             Decided:   February 22, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Osman Al Malike Muriel, Appellant Pro Se. Mary Carla Hollis, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Osman Al Malike Muriel seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.           Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that Muriel has not

made the requisite showing.      Accordingly, we deny a certificate of

appealability and dismiss the appeal. We also deny Muriel leave to

proceed in forma pauperis.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                     - 2 -